Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Applicants’ allowed claims involve “a navigable and manipulatable three-dimensional atlas … where the three-dimensional atlas includes a plurality of labels to describe the three-dimensional part of the anatomy, wherein the plurality of labels comprise a first label for the three-dimensional part of the anatomy for a first scale and a second label that is different or the three dimensional part of the anatomy at a second scale that is different than the first scale … wherein the high resolution images are registered to three-dimensional global coordinates such that there is three-dimensional-to-three-dimensional registration of components of the part of the anatomy on different scales, and wherein the three-dimensional atlas includes multiple three-dimensional atlas includes multiple three-dimensional image sources of the part of the anatomy with different spatial resolutions, and wherein the three-dimensional atlas is configured to allow the user to interactively magnify or shrink each image while a spatial resolution of the multiple three-dimensional image sources remains the same”, and where the claim further recites some of the user’s navigational aspects as pertaining to the recited labels in relation to the recited anatomy and view elements presented via the inventive GUI for example.
The prior art of record do not feature the navigational aspect as claimed in relation to the labels and various scales and various views of various parts of anatomy. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174